OPINION — AG — ** REGISTRATION OF AIRCRAFT — FEES AND TAXES — PRORATION ** HOUSE BILL NO. 1986 NOW CODIFIED AS 3 O.S. 1976 Supp., 251 [3-251] THRU 3 O.S. 1976 Supp., 257 [3-257], WAS EFFECTIVE ON SEPTEMBER 8, 1976. THE PROVISIONS OF HOUSE BILL NO. 1986 ARE PROSPECTIVE ONLY AND, THEREFORE, AIRCRAFT PURCHASED AFTER THE EFFECTIVE DATE OF THE ACT ARE SUBJECT TO THE REGISTRATION FEES AND TAXES PROVIDED IN THE ACT ON A PRORATED BASIS. (AIR PLANES) CITE: 3 O.S. 1976 Supp., 251 [3-251] (MARVIN C. EMERSON)